4




                                                               - ._.... .. . _ ._ _. _»_
    2

    3                                                            CLERK, U:s,pjcTR~CT CdURT


    4                                                                  OCT 15 2019 a
    ~                                                      ~                                           1
    ~                                                     .~
                                                             ~. T.=- ~        _ _~ ___            ;.,a
                                                                                                       ~
                                                                                      _~ _ ____.r'~ ~`


    8
                                 UNITED STATES DISTRICT COUR
     9
                                CENTRAL DISTRICT OF CALIFORNIA
    ld

    11    UNITED STATES OF AMERICA,         }     Case No. G~/~~~7~ .sv~if~
    12                     Plaintiff,       )     ORDER OF DETENTION AFTER HEARING
                                                     (Fed.R.Crim.P. 32.1(a)(6)
    7.3               v.                    )          18 U.S.C. § 3143(ay
                     -                      )     •Allegations of Violations of
    14       r       ,                      )       Probation/Supervised Release
          L~,~s ~~r~QK~      a ~ e~ ►~t q   ~               Conditions)
    15                     DefendanC.
                                            1
    16
                On arrest wa rant issued by the United States District Court for
    17
          the C_~~. f~~ ~ piJ~~~ ~f C`1         involving alleged violations of ~
    18
          conditions of probation/supervised release:
    19
                1.   The court finds that no condition or combination of
    20
                     conditions wi11. reasonably assure:
    21
                     A.    ( ~he appearance of defendant as required; and/or
    22
                     B.    ( ~e safe~.y of any person or the community.
    23
          ///
    24
          ///
    25
          ///
    26
          ///
    27
          ///
     za
x




    1      2.   The Cour~ncludes:
    2           A.   (   ) Defendant has failed to demonstrate by clear and
    3                      convincing evidence that he is not likely to pace
    4                      a risk to the safety of any other persons or the
    5                      community.   Defendant poses a risk to the safety
    6                      of other persons or the community based on:
    7

    8

     9

    10

    ii
    12          B.   (   ) Defendant has failed to demonstrate by clear and
    13                     convincing evidence that he is not 1ik~ly to flee
    14                     if released.   be~endant poses a flight risk based
    15                     on:
    ~~                           ~~- ~~- ~~
    ~~
    18

    19

    20

    21          YT TS ORDERED that defendant be detained.
    22

    23     DATED:        ~~/~J~

    24
                                                          //
    25                                          rederic    umm
                                           United States Magistrate Judge
    26

    E~~l

    26

                                           2
